PER CURIAM.
Affirmed. See Post Tensioned Engineering Corp. v. Fairways Plaza Associates, 412 So.2d 871, 875 (Fla. 3d DCA) (recognizing a “strong public policy favoring arbitration”), review denied sub norm. Fairways Plaza Associates v. Commercial Construction Corp., 419 So.2d 1197 (Fla.1982); Lalow v. Codomo, 101 So.2d 390, 393 (Fla.1958) (the intention of the parties must be determined from an examination of the whole contract and not from the separate phrases or paragraphs); compare Fischer v. Rodrigues-Capriles, 472 So.2d 1315 (Fla 3d DCA 1985) (a clause in a contract naming the situs for any arbitration hearings was not, per se, an obligation to arbitrate).